Case 1:18-cv-05973-KAM Document 21 Filed 06/01/20 Page 1 of 35 PageID #: 569



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
ANGELA GRANT,

                   Plaintiff,
                                              MEMORANDUM AND ORDER
           v.
                                              18-cv-5973(KAM)
COMMISSIONER OF SOCIAL SECURITY,

                 Defendant.
----------------------------------X
MATSUMOTO, United States District Judge:

           Pursuant to 42 U.S.C. § 405(g), Angela Grant

(“plaintiff”) appeals the final decision of the Commissioner of

Social Security (“defendant”), which found that plaintiff was

not eligible for a period of disability and disability insurance

benefit payments under Title II of the Social Security Act (“the

Act”), on the basis that plaintiff is not disabled within the

meaning of the act.     Plaintiff alleges that she is disabled

under the Act and is thus entitled to receive those benefits.

           Presently before the court is plaintiff’s motion for

judgment on the pleadings (ECF No. 14) and defendant’s cross-

motion for judgment on the pleadings (ECF No. 16).           For the

reasons set forth below, plaintiff’s motion is GRANTED in part,

defendant’s motion is DENIED, and the case is remanded for

further proceedings consistent with this Memorandum and Order.

                                BACKGROUND

           a. Procedural History


                                     1
Case 1:18-cv-05973-KAM Document 21 Filed 06/01/20 Page 2 of 35 PageID #: 570



            On February 12, 2015, plaintiff Angela P. Grant filed

an application for disability and disability insurance benefits.

(ECF No. 19, Administrative Transcript (“Tr.”) 56; ECF No. 1,

Complaint (“Compl.”) ¶ 1.)       The date of alleged onset of

plaintiff’s disability is January 6, 2014, 1 and plaintiff claimed

that she was disabled as a result of posttraumatic stress

disorder (“PTSD”), depression, and injuries to her head, neck

and back.    (ECF No. 18, Joint Statement of Facts Pursuant to

Individual Motion Practice Rule IV(c)(5) ¶ 1 dated June 6,

2019); Tr. 164, 167.)

            On June 10, 2015, the SSA denied plaintiff’s

application for benefits on the grounds that plaintiff’s

condition was “not severe enough to keep [plaintiff] from

working” and that she was capable of “light work” and “simple

tasks.”   (Tr. 67, 74, 80.)      On July 1, 2015, plaintiff requested

a hearing before an Administrative Law Judge (“ALJ”).             (Tr. 82.)

On May 16, 2017, plaintiff, represented by Attorney Aba Heiman,

appeared and testified before ALJ John Benson via

videoconference.     (Tr. 12, 29.)     Ruth Baruch also appeared and

gave testimony as a vocational expert.          (Tr. 46.)    By a decision


1 On January 6, 2014, while working as an assistant manager at a residence for
the intellectually disabled, plaintiff was viciously attacked by a patient.
The patient attempted to push plaintiff down the stairs, and repeatedly
slammed plaintiff’s head against a wall before the patient was restrained by
other staff members. Plaintiff suffered injuries to her head, back, and the
left side of her body from the incident and reported symptoms of PTSD. (Tr.
390.)


                                      2
Case 1:18-cv-05973-KAM Document 21 Filed 06/01/20 Page 3 of 35 PageID #: 571



dated August 29, 2017, the ALJ determined that plaintiff was not

disabled within the meaning of the Act and was thereby not

entitled to benefits.     (Tr. 12-22.)

           On October 1, 2017, plaintiff appealed the ALJ’s

decision to the Appeals Council.         (Tr. 141.)   On August 30,

2018, the Appeals Council denied review of decision rendering

the ALJ decision the final decision in the case.          (Tr. 1-6.)

           On October 25, 2018, plaintiff filed the instant

action in federal court.      (See generally Compl.)

           b. Medical and Non-Medical Evidence

           The parties filed a Joint Stipulation of Relevant

Facts on June 26, 2019.      (ECF No. 18.)     By reference the court

incorporates those facts herein.         Having incorporated the Joint

Stipulation of Relevant Facts, the court addresses only the

facts relevant to the ALJ’s decision.

  i.    Mental Health Treatment

Medical Opinion of Treating Sources Kari Sherman, PhD and Howard
Rombom, PhD

           On April 17, 2014, psychologists Kari Sherman, PhD

(“Dr. Sherman”) and Howard Rombom, PhD (“Dr. Rombom”) evaluated

plaintiff for her complaints of disturbing memories and images

from her workplace assault.      (Tr. 390.)     Dr. Sherman reported

that plaintiff was depressed, anxious, agitated and shaking and

reported symptoms of post-traumatic stress disorder (“PTSD”).



                                     3
Case 1:18-cv-05973-KAM Document 21 Filed 06/01/20 Page 4 of 35 PageID #: 572



(Tr. 390-391.)      Plaintiff showed no evidence of a thought

disorder, was fully oriented, had a good general fund of

information, and good abstract reasoning ability.            (Tr. 390.)

Plaintiff reported she was not able to perform physical

activities and had an inability to take care of routine

activities of daily living.       (Tr. 391.)

            On the Beck Depression Inventory, plaintiff reported

symptoms of sadness, anxiety, disappointment, fatigue, guilt,

concentration-impairment, loss of appetite, worthlessness and

sleep disturbance.      (Id.)   Plaintiff’s Beck Depression Inventory

- II score was within the “severe range,” and plaintiff reported

numbness, tingling, difficulty relaxing, dizziness, and being

terrified and nervous on the Beck Anxiety Inventory.            (Id.)    Dr.

Sherman assigned plaintiff a score of 50 on the global

assessment of function (“GAF”) scale, indicating serious

symptoms. 2 (Id.)    Dr. Sherman diagnosed plaintiff with PTSD, pain

disorder, and psychological/physical trauma.           (Tr. 391-92.)

            On November 19, 2014, Dr. Sherman completed a medical

source statement and assigned plaintiff a GAF score of 35,

indicating some impairment in reality testing or communication.

(Tr. 376.)    Dr. Sherman indicated that plaintiff had no useful

function of carrying out simple instructions, maintaining


2 The GAF scale is from 0 to 100; GF is used to report the clinician’s
judgment of the individual’s overall symptom severity and the level of his or
her functioning. (ECF No. 18, at 6 n.3.)


                                      4
Case 1:18-cv-05973-KAM Document 21 Filed 06/01/20 Page 5 of 35 PageID #: 573



attention for two hours, maintaining regular attendance, or

dealing with normal work stress, or responding appropriately to

changes in a routine setting.       (Tr. 378.)    Dr. Sherman also

indicated that plaintiff was unable to meet competitive

standards or had no useful ability to function in her ability to

perform unskilled work based on plaintiff’s reports of feeling

overwhelmed when she has to make decisions.         (Tr. 378.)    Dr.

Sherman also noted that plaintiff had no useful ability to

perform semiskilled and skilled work.        (Tr. 379.)    Dr. Sherman

further noted that plaintiff was seriously limited-to-unable to

meet competitive standards in her ability to interact with

others, travel in unfamiliar places, and use public

transportation.    (Id.)   Dr. Sherman estimated that plaintiff

would be absent from work more than four days per month and

opined that plaintiff would have difficulty working on a regular

basis because of her bouts of anger, crying, inability to manage

stress, and suicidal ideations.       (Tr. 380.)

           Plaintiff saw Dr. Sherman between June and July 2016,

and Dr. Sherman noted plaintiff suffered auditory hallucinations

and suicidal ideation.     (Tr. 409.)     Between July 2016 and April

2017, Dr. Sherman completed workers’ compensation forms and

opined that plaintiff was totally disabled.         (Tr. 413-18.)

Medical Opinion of Treating Source Vilor Shpitalnik, MD




                                     5
Case 1:18-cv-05973-KAM Document 21 Filed 06/01/20 Page 6 of 35 PageID #: 574



            On September 23, 2014, plaintiff saw psychiatrist

Vilor Shpitalnik, MD (“Dr. Shpitalnik”) for depression, anxiety,

insomnia, nightmares, irritability, and pain.          (Tr. 345.)    On

examination by Dr. Shpitalnik, plaintiff was sad and

apprehensive.    (Tr. 346.)    Plaintiff showed no signs of

psychosis; she had intact memory with some

attention/concentration deficits; she had good insight and

judgment; and was fully alert and fully oriented.          (Tr. 346.)

Dr. Shpitalnik assigned plaintiff a GAF score of 55-60

indicating moderate symptoms, diagnosed plaintiff with PTSD,

recommended continued therapy, and prescribed Lexapro and

Seroquel.    (Tr. 346-347.)

            On October 24, 2014, plaintiff saw Dr. Shpitalnik for

complaints of feeling sad, depressed, and stressed.           (Tr. 351.)

Dr. Shpitalnik reported that plaintiff was fully oriented and

had logical thoughts; plaintiff was sad and anxious; she had a

constricted affect; she had fair attention/concentration and

memory; and had good insight and judgment.         (Tr. 351.)    The

doctor found plaintiff’s condition to be fair and recommended

that plaintiff continue on her medication.         (Tr. 351.)

            On December 30, 2014, plaintiff was examined by Dr.

Shpitalnik.    (Tr. 348.)    Dr. Shpitalnik noted that plaintiff was

depressed and anxious; she had clear speech and goal directed




                                     6
Case 1:18-cv-05973-KAM Document 21 Filed 06/01/20 Page 7 of 35 PageID #: 575



thoughts; she was cognitively fairly preserved; and had good

insight and judgment.     (Id.)

           On March 24, 2015, Dr. Shpitalnik examined plaintiff

and noted her to be fully oriented with logical thoughts; her

associations were intact; her mood was sad an anxious; she had

fair attention/concentration and memory; and she had good

insight and judgment.     (Tr. 350.)

Medical Opinion of Consultative Examiner Kelly Thomas, Psy.D

           On May 13, 2015, plaintiff was consultatively examined

by Kelly Thomas, Psy.D. (“Dr Thomas”).        (Tr. 394.)     On

examination, plaintiff was cooperative, fully oriented, and

related adequately; she had clear speech, coherent and goal

directed thoughts; dysthymic mood and depressed and anxious

affect; intact attention and concentration; average intellectual

functioning; fair insight/judgment; and impaired memory skills

due to emotional distress secondary to anxiety and depression.

(Tr. 395-96.)    Plaintiff reported to Dr. Thomas that she cared

for her personal needs, cooked, cleaned, did laundry, and

shopped.   (Tr. 396.)    Plaintiff also reported to Dr. Thomas that

she managed her finances, took public transportation, watched

television, read, and listened to the radio.         (Id.)

           Dr. Thomas opined that plaintiff could follow and

understand simple directions and instructions; and perform

simple tasks independently.       (Id.)   Dr. Thomas found that


                                     7
Case 1:18-cv-05973-KAM Document 21 Filed 06/01/20 Page 8 of 35 PageID #: 576



plaintiff was moderately limited in: maintaining attention and

concentration; maintaining a regular schedule; learning new

tasks; performing complex tasks independently; making

appropriate decisions; relating adequately with others; and

appropriately dealing with stress.        (Id.)    Dr. Thomas diagnosed

plaintiff as suffering from schizophrenia, Major depressive

Disorder, and recurrent episodes of PTSD.          (Tr. 397.)     Dr.

Thomas found that plaintiff could manage her own funds and her

prognosis was good given the consistent treatment provided.

(Tr. 397.)

Medical Opinion of Consultative Examiner Amy Theobald, Psy.D

           On July 13, 2017, plaintiff was consultatively

examined by Amy Theobald, Psy.D. (“Dr. Theobald”).           Plaintiff

stated that she traveled to the examination via train by herself

and reported to Dr. Theobald that she had been in regular

education with no reported difficulties learning and that she

worked in the past as an assistant manager at a group home and

as a peer counselor/supervisor.       (Tr. 427.)     On examination, Dr.

Theobald noted that plaintiff was cooperative, fully oriented,

and related adequately, and she had clear speech, coherent

thoughts, and dysphoric mood and affect.          (Tr. 429.)    Dr.

Theobald found that plaintiff had impaired attention and

concentration; impaired memory; borderline cognitive

functioning; and fair insight and judgment.          (Id.)   On


                                     8
Case 1:18-cv-05973-KAM Document 21 Filed 06/01/20 Page 9 of 35 PageID #: 577



intelligence testing, plaintiff recalled and understood

instructions; her style of responding was deliberate, orderly,

and self-correcting; her attention and concentration were good;

and she showed mild-to-moderate depression during the

evaluation.    (Tr. 433.)

           On the Wechsler Adult Intelligence Scale (“WAIS-IV”)

administered by Dr. Theobald, plaintiff achieved a full-scale IQ

of 66.   (Tr. 434.)    Dr. Theobald stated, however, that the

results of plaintiff’s intelligence testing “revealed that

[plaintiff’s] cognitive functioning is best understood by her

performance on specific indices, indicating particular strengths

and weaknesses, and not by her Full Scale [IQ] score alone.”

(Tr. 435.)    Dr. Theobald added that plaintiff’s “Full Scale IQ

score may not be an accurate measure of her full cognitive

abilities.”    (Tr. 435.)    Plaintiff reported to Dr. Theobald that

she cared for her personal needs, prepared meals, cleaned, did

laundry, and shopped independently.        (Tr. 429.)    Plaintiff told

Dr. Theobald that she managed her finances, occasionally drove,

and rarely took public transportation.        (Tr. 429-30.)     Dr.

Theobald opined that plaintiff had mild limitations in her

abilities to understand, remember, and apply simple directions

and instructions.     (Tr. 430.)    Plaintiff had moderate

limitations in her abilities to: understand, remember, and apply

complex directions and instructions, use reason and judgment to


                                     9
Case 1:18-cv-05973-KAM Document 21 Filed 06/01/20 Page 10 of 35 PageID #: 578



make work-related decisions; interact adequately with

supervisors, co-workers, and the public; sustain an ordinary

routine and regular attendance at work; regulate emotions;

control behavior; and maintain well-being.          (Id.)

           In a medical source statement dated July 13, 2017, Dr.

Theobald opined that plaintiff had mild limitations in her

abilities to understand and remember simple instructions and

make judgments on simple work-related decisions.            (Tr. 438.)

Plaintiff had moderate limitations in: carrying out simple

instructions; understanding, carrying out, and remembering

complex instructions; making judgments on complex work-related

decisions; interacting with others; and responding to usual work

situations and changes in a routine setting.          (Tr. 438-39.)      Dr.

Theobald states that plaintiff’s “level of depression has had

impact [sic] on [plaintiff’s] ability to manage self and adapt

to stress.    She was hospitalized for suicide attempt in past and

struggles to manage symptoms.”       (Id. at 439.)     Dr. Theobald

concluded that plaintiff’s examination was consistent with

psychiatric problems, but they were “not. . . significant enough

to interfere with [plaintiff’s] ability to function on a daily

basis.”   (Tr. 430.)

Medical Opinion of Non-Examining State Agency Psychiatric
Consultant C. Anderson, MD




                                     10
Case 1:18-cv-05973-KAM Document 21 Filed 06/01/20 Page 11 of 35 PageID #: 579



           On May 27, 2015, C. Anderson, MD (“Dr. Anderson”), a

non-examining State agency psychiatric consultant, reviewed the

evidence of record and opined that plaintiff had mild

limitations in activities of daily living and mild difficulties

in maintaining social functioning.        (Tr. 61.)    Dr. Anderson

further opined that plaintiff experienced moderate difficulties

in maintaining concentration, persistence, or pace.           (Id.)

Plaintiff was found to have no repeated episodes of

decompensation.     (Id.)   Dr. Anderson opined that plaintiff was

not significantly limited in the following areas, among other

areas: the ability to carry out very short and simple

instructions, the ability to sustain an ordinary routine without

special supervision, the ability to work in coordination with or

in proximity to others without being distracted by them, the

ability to make simple work-related decisions, the ability to

interact appropriate with the general public, the ability to ask

simple questions or request assistance.         (Tr. 64.)    Dr. Anderson

also assessed plaintiff’s exertional limitations and found that

plaintiff could occasionally lift and/or carry up to 20 pounds

and could stand and/or walk for about six hours in an eight-hour

workday.   (Tr. 62.)

           Dr. Anderson opined that the evidence “is not

consistent with any marked functional impairments due to a psych

impairment” and that there “is no permanency with respect to the


                                     11
Case 1:18-cv-05973-KAM Document 21 Filed 06/01/20 Page 12 of 35 PageID #: 580



psychological impairment related to the work incident of

1/6/14.”   (Tr. 65.)    Further, Dr. Anderson opined that the

“evidence. . . does not demonstrate ongoing marked impairments

in [plaintiff’s] ability to understand, concentrate, remember,

adapt, relate, or persist with tasks on a sustained basis.”

(Id.)

   ii.   Physical Health Treatment

         On April 29, 2014, an MRI of plaintiff’s lumbar spine

showed straightening of the curvature of the lumbar spine with

some loss of the normal lordosis; posterior disc herniation and

annular tear at the L5-S1 level; posterior disc bulges at the

L1-L2 through L4-L5 levels; and an incidental finding of a

partially ruptured 3.4cm adnexal cyst.         (Tr. 274-75.)

           On June 3, 2014, electromyography (“EMG”) findings of

plaintiff’s upper extremities were within normal limits and

showed no evidence of neuropathy, but the test was limited due

to poor tolerance of the EMG.       (Tr. 329.)    On June 6, 2014,

plaintiff had magnetic resonance imaging (“MRI”) of her brain.

(Tr. 278.)    The MRI showed partial empty sella and mild

inflammatory changes of paranasal sinuses.          (Tr. 278.)    On June

10, 2014, EMG findings of plaintiff’s lower extremities were

within normal limits and showed no evidence of radiculopathy.

(Tr. 324.)    Examination of the tested muscles was limited due to

poor patient tolerance for the examination.          (Tr. 324.)    On


                                     12
Case 1:18-cv-05973-KAM Document 21 Filed 06/01/20 Page 13 of 35 PageID #: 581



December 2, 2014, plaintiff received a lumbar epidural steroid

injection for her back pain.       (Tr. 362.)

             Between November 2015 and January 2016, plaintiff

attended physical therapy for her neck and back pain.            (Tr. 290,

292-96, 303.)    Clinical testing revealed positive straight leg

raise, positive compression testing, and tenderness and spasms

of the paraspinal muscles.       (Tr. 303.)    On March 3, 2016, an MRI

of plaintiff’s cervical spine showed nonspecific straightening,

small central disc herniation at C3-4 and C6-7, mild disc bulges

at C4-5 and C5-6, the former with a posterior central annular

fissure, and a likely cyst.       (Tr. 406.)    On March 14, 2016, an

MRI of plaintiff’s lumbar spine showed no significant change

from previous MRIs.     (Tr. 276-77.)

Medical Opinion of Michael Hearns, MD

           On March 7, 2014, Michael Hearns, MD (“Dr. Hearns”)

performed range of motion and muscle testing of plaintiff’s

cervical and lumbar spines and Dr. Hearns’ impression was a

moderate decrease in strength.       (Tr. 382-384.)     On November 9,

2015, Dr. Hearns performed range of motion and muscle testing of

plaintiff’s cervical and lumbar spines, and Dr. Hearns’s

impression was a moderate decrease in strength.          (Tr. 299-300.)

           On May 23, 2016, plaintiff saw Dr. Hearns and

complained of neck pain, back pain radiating to the left leg,

and left lower leg and left upper extremity weakness.            (Tr.


                                     13
Case 1:18-cv-05973-KAM Document 21 Filed 06/01/20 Page 14 of 35 PageID #: 582



283.)   On examination, plaintiff had a positive straight leg

raise on the left side; positive compression test; decreased

sensation and weakness of the left leg, but normal sensation in

the other extremities; 3/5 weakness in the left leg; 4/5

weakness in the left upper extremity; and an absent deep tendon

reflex in the lower extremity.       (Tr. 283.)     Dr. Hearns opined

that plaintiff could: lift, carry, push, and pull up to ten

pounds and could occasionally sit, stand, walk, climb, kneel,

bend, reach overhead, reach low, drive, operate machinery, and

be exposed to temperature extremes.        (Tr. 283-84.)     Plaintiff

could frequently grasp and perform fine manipulation.            (Tr.

284.)   Dr. Hearns opined that plaintiff had a 75% disability for

workers’ compensation purposes and her prognosis was guarded.

(Tr. 283-84.)

                              Legal Standard

           a. Standard of Review

           Unsuccessful claimants for disability benefits under

the Act may bring an action in federal district court seeking

judicial review of the Commissioner's denial of their benefits

“within sixty days after the mailing . . . of notice of such

decision or within such further time as the Commissioner of

Social Security may allow.”       42 U.S.C. §§ 405(g), 1383(c)(3).        A

district court, reviewing the final determination of the

Commissioner, must determine whether the correct legal standards


                                     14
Case 1:18-cv-05973-KAM Document 21 Filed 06/01/20 Page 15 of 35 PageID #: 583



were applied and whether substantial evidence supports the

decision.    See Schaal v. Apfel, 134 F.3d 496, 504 (2d Cir.

1998).

            A district court may set aside the Commissioner’s

decision only if the factual findings are not supported by

substantial evidence or if the decision is based on legal error.

Burgess v. Astrue, 537 F.3d 117, 127 (2d Cir. 2008).

“Substantial evidence is ‘more than a mere scintilla,” and must

be relevant evidence that a reasonable mind would accept as

adequate to support a conclusion.         Halloran v. Barnhart, 362

F.3d 28, 31 (2d Cir. 2004) (citing Richardson v. Perales, 420

U.S. 389, 401 (1971)).      If there is substantial evidence in the

record to support the Commissioner’s factual findings, those

findings must be upheld.      42 U.S.C. § 405(g).      Inquiry into

legal error “requires the court to ask whether ‘the claimant has

had a full hearing under the [Commissioner’s] regulations and in

accordance with the beneficent purposes of the [Social Security]

Act.’”   Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009).

            The reviewing court does not have the authority to

conduct a de novo review, and may not substitute its own

judgment for that of the ALJ, even when it might have

justifiably reached a different result.         Cage v. Comm'r, 692

F.3d 118, 122 (2d Cir. 2012).

            b. Five-Step Analysis of Disability Claimants


                                     15
Case 1:18-cv-05973-KAM Document 21 Filed 06/01/20 Page 16 of 35 PageID #: 584



           To receive disability benefits, claimants must be

“disabled” within the meaning of the Act.         See 42 U.S.C. §§

423(a), (d).    A claimant is disabled under the Act when she is

unable to “engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than

12 months.”    42 U.S.C. § 423(d)(1)(A); see also Shaw v. Chater,

221 F.3d 126, 131–32 (2d Cir. 2000).        The impairment must be of

“such severity” that the claimant is unable to do her previous

work or engage in any other kind of substantial gainful work.

42 U.S.C. § 423(d)(2)(A).

           “The Commissioner must consider the following in

determining a claimant’s entitlement to benefits: ‘(1) the

objective medical facts [and clinical findings]; (2) diagnoses

or medical opinions based on such facts; (3) subjective evidence

of pain or disability . . . ; and (4) the claimant’s educational

background, age, and work experience.’”         Balodis v. Leavitt, 704

F. Supp. 2d 255, 262 (E.D.N.Y. 2001) (quoting Brown v. Apfel,

174 F.3d 59, 62 (2d Cir. 1999)).

           Pursuant to regulations promulgated by the

Commissioner, a five-step sequential evaluation process is used

to determine whether the claimant’s condition meets the Act’s




                                     16
Case 1:18-cv-05973-KAM Document 21 Filed 06/01/20 Page 17 of 35 PageID #: 585



definition of disability.       See 20 C.F.R. § 404.1520.      This

process is essentially as follows:

           [I]f the Commissioner determines (1) that the
           claimant is not working, (2) that he has a ‘severe
           impairment,’ (3) that the impairment is not one
           [listed in Appendix 1 of the regulations] that
           conclusively    requires   a    determination   of
           disability, and (4) that the claimant is not
           capable of continuing in his prior type of work,
           the Commissioner must find him disabled if (5)
           there is not another type of work the claimant can
           do.

Burgess, 537 F.3d at 120 (quoting Green-Younger v. Barnhart, 335

F.3d 99, 106 (2d Cir. 2003) (internal quotation marks omitted));

see also 20 C.F.R. § 404.152(a)(4).        At any of the previously

mentioned steps, if the answer is “no,” then the analysis stops

and the ALJ must find claimant not disabled under the Act.

           During this five-step process, the Commissioner must

consider whether “the combined effect of any such impairment . .

. would be of sufficient severity to establish eligibility for

Social Security benefits.”       20 C.F.R. § 404.1523.      Further, if

the Commissioner does find a combination of impairments, the

combined impact of the impairments, including those that are not

severe (as defined by the regulations), will be considered in

the determination process.       20 C.F.R. § 416.945(a)(2).

           In steps one through four of the sequential five-step

framework, the claimant bears the “general burden of proving . .

. disability.”     Burgess, 537 F.3d at 128; see also DeChirico v.




                                     17
Case 1:18-cv-05973-KAM Document 21 Filed 06/01/20 Page 18 of 35 PageID #: 586



Callahan, 134 F.3d 1177, 1179-80 (2d Cir. 1998).           In step five,

the burden shifts from the claimant to the Commissioner,

requiring that the Commissioner show that, in light of the

claimant’s residual functional capacity (“RFC”), age, education,

and work experience, the claimant is “able to engage in gainful

employment within the national economy.”         Sobolewski v. Apfel,

985 F. Supp. 300, 310 (E.D.N.Y. 1997).

                                DISCUSSION

           a. The ALJ’s Disability Determination
           Using the five-step sequential process to determine

whether a claimant is disabled as mandated by 20 C.F.R. §

416.971, the ALJ determined at step one that plaintiff had not

engaged in substantial gainful activity since the alleged onset

date of January 6, 2014.      (Tr. 14.)

           At step two, the ALJ found that plaintiff suffered

from the severe impairments of degenerative disc disease of the

cervical and lumbar spine, depression, anxiety, and PTSD.            (Id.)

           At step three, the ALJ determined that from January 6,

2014 through the date of the hearing, plaintiff did not have an

impairment or combination of impairments that meets or medically

equals one of the listed impairments in Appendix 1 of the

regulations, 20 C.F.R. §§ 404.1520(d), 404.1525, and 404.1526,

although the ALJ considered listing 12.02, 12.04, and 12.06.

(Tr. 15-16.)



                                     18
Case 1:18-cv-05973-KAM Document 21 Filed 06/01/20 Page 19 of 35 PageID #: 587



           At step four, the ALJ found that plaintiff had the RFC

to perform sedentary work as defined in 20 C.F.R. 404.1567(a)

with the following limitation: plaintiff requires the option to

alternate between sitting and standing at 45-minute intervals

allowing her to remain in the new position for three minutes

without needing to leave the work station; she can occasionally

climb ramps and stairs, but cannot climb ladders or scaffolds;

she can occasionally balance, stoop, crouch, and kneel, but

cannot crawl; she can tolerate occasional interaction with co-

workers, and would be able to tolerate brief periods of more

intensive interaction to include frequent interaction during an

initial training period of up to 30 days, but she could not

tolerate interaction with the public as part of her job duties;

and she can perform simple tasks.         (Tr. 16-17.)

           In arriving at this RFC, the ALJ assigned “great

weight” to the opinion of the non-examining State agency

psychologist as this source “enjoys intimate familiarity with

the disability program and is highly trained in its rules and

definitions.”    (Tr. 19.)

           The ALJ assigned “significant weight” to the opinions

of Dr. Porter, Dr. Thomas, and Dr. Theobald as these sources

“supported their conclusions with objective clinical findings

and data” and were “internally consistent, consistent with one

another, and generally consistent with the medical evidence of


                                     19
Case 1:18-cv-05973-KAM Document 21 Filed 06/01/20 Page 20 of 35 PageID #: 588



record.”   (Tr. 19.)    The ALJ assigned “significant weight” to

the opinion of Dr. Yevsikova as her conclusions “are generally

consistent with her findings upon objective exam, as well as the

generally benign findings with other sources.”          (Id.)    The ALJ

also assigned significant weight to the opinion of Dr. Hearns

“only to the extent that it is consistent with the ability to

perform a range of full-time work” as later evidence established

that “claimant is at least slightly less impaired.”             (Tr. 20.)

           The ALJ assigned “little weight” to the April 2014 co-

signed opinion of Dr. Sherman and Dr. Spektor as the ALJ found

that they “based their conclusions exclusively upon the

claimant’s subjective statements” and the reduced reliability

from a longitudinal perspective due to their evaluation taking

place shortly after the January 2014 incident.          (Id.)    The ALJ

also assigned “little weight” to the opinions of Dr. Sherman

because she “failed to provide objective support for her

conclusions” and “other evidence indicates that claimant is less

impaired.”    (Id.)

           The ALJ assigned “little weight” to the opinion of

neurologist Dr. Finkel that the claimant is “severely disabled.”

(Id.)   Although the ALJ found that Dr. Finkel had supported his

assessment with objective clinical findings, the ALJ stated that

Dr. Finkel had failed to provide precise function-by-function

work-related limitations.       (Id.)


                                     20
Case 1:18-cv-05973-KAM Document 21 Filed 06/01/20 Page 21 of 35 PageID #: 589



           The ALJ concluded that the claimant is unable to

perform past relevant work as a residential rehabilitation aide

because that job was performed at the medium level of exertion,

and plaintiff was limited to light work.         (Id.)

           At step five, the ALJ found that plaintiff’s RFC to

perform the full range of sedentary work was impeded by

additional limitations.      (Tr. 21.)     After consulting with the

vocational expert, the ALJ concluded that plaintiff was capable

of performing work available in the national economy as a table

worker, DOT 739.687-182, at the sedentary exertion level; touch-

up inspector, DOT 726.684-110, at the sedentary exertion level;

or as a surveillance system monitor, DOT 379.367-010, at the

sedentary exertion level.       (Id.)     The ALJ stated that based on

the testimony of the vocational expert and considering the

claimant’s age, education, work experience, and RFC, plaintiff

is “capable of making a successful adjustment to other work that

exists in significant numbers in the national economy.”              (Tr.

21-22.)

           Thus, the ALJ concluded that plaintiff was not

disabled within the meaning of the Act from January 6, 2014

through the date of the ALJ’s decision.         (Tr. 21.)

           b. The RFC Is      Not   Supported   by   the   Medical    Opinion
              Evidence

   i. The ALJ erred in not considering whether plaintiff’s
      impairments met or equaled the criteria for listing 12.05(C).


                                     21
Case 1:18-cv-05973-KAM Document 21 Filed 06/01/20 Page 22 of 35 PageID #: 590




            Plaintiff asserts that the ALJ erred by failing to

discuss whether plaintiff met the requirements of listing

12.05(C) in his step three determination. 3 (ECF No. 15,

Plaintiff’s Brief (“Pl. Br.”) 14-17.)         The Commissioner concedes

that the ALJ “did not specifically mention Listing 12.05” and

“might have been more specific in detailing the reasons for

concluding that plaintiff’s condition did not satisfy a listed

impairment.”    (Def. Br. 5, n. 2.)       The Commissioner nevertheless

asserts that the court should not remand if it is able to glean

the ALJ’s rationale by “look[ing] to other portions of the ALJ’s

decision.”    (Id.)   The court agrees with plaintiff that the ALJ

committed legal error and remands for the purpose of considering

and explaining whether plaintiff met the listing 12.05(C) in the

step three determination.

            A plaintiff qualifies as intellectually disabled under

listing 12.05(C) if she has a “valid verbal, performance, or

full scale IQ of 60 through 70 and a physical or other mental

impairment imposing an additional and significant work-related

limitation of function.”       See 20 C.F.R. Pt. 404, Subpt. P, App.

1, Part A § 12.05(C); see also Keitt v. Barnhart, No. 04-CV-1347

(FB), 2005 WL 1258918, at *5 (E.D.N.Y. May 27, 2005).             District


3 Plaintiff states that “we need not explore listing 12.05D, which considers

whether there are ‘marked’ limitations in ADL or social functioning.” (Pl.
Br. 18.) Thus, the court does not discuss the merits of this argument. See
20 C.F.R. Pt. 404, Subpt. P, App. 1, Part A § 12.05(D).


                                     22
Case 1:18-cv-05973-KAM Document 21 Filed 06/01/20 Page 23 of 35 PageID #: 591



courts in the Second Circuit that have addressed listing

12.05(C) have utilized the “severity test,” which assesses

whether the claimant’s other impairments were severe enough to

interfere with her work function.         See Marmer v. Colvin, No. 13-

CV-2787 (FB), 2014 WL 1365471, at *4 (E.D.N.Y. Apr. 7, 2014);

see also Keitt v. Barnhart, No. 04-CV-1347 (FB), 2005 WL

1258918, at *5 (E.D.N.Y. May 27, 2005); see also Baneky v.

Apfel, 997 F.Supp. 543, 547 (S.D.N.Y. 1998).          Plaintiff must

show that she is unable “to cope with the challenges of ordinary

everyday life.”     Talavera v. Astrue, 697 F.3d 145, 153 (2d Cir.

2012) (quoting Novy v. Astrue, 497 F.3d 708 (7th Cir. 2007)).

            The ALJ did not consider whether plaintiff suffers

from a mental impairment, considered singly and in combination,

that meets or medically equals the criteria of listing 12.05.

(Tr. 15.)    The ALJ found, however, that plaintiff suffers from

the following severe mental health impairments: “depression;

anxiety; and posttraumatic stress disorder (PTSD).”           (Tr. 14.)

            Plaintiff contends that she meets the criteria of an

intellectual disability under listing 12.05(C) because (1) she

possessed a WAIS-IV Full-Scale IQ score of 66 and (2) the ALJ

failed to consider “whether [plaintiff’s] depression, or her

cervical and/or lumbar condition imposed any ‘significant work-

related limitation of function’.”         (Pl. Br. 15.)    The ALJ

assigned “significant weight” to Dr. Theobald’s opinion, and


                                     23
Case 1:18-cv-05973-KAM Document 21 Filed 06/01/20 Page 24 of 35 PageID #: 592



defendant does not contest that plaintiff’s WAIS-IV Full Scale

IQ score is within the range set forth in listing 12.05(C).

(ECF. No. 17, Defendant’s Brief (“Def. Br.”) ¶ 5; Tr. 19.)

Thus, the court accepts that plaintiff’s WAIS-IV Full-Scale IQ

score of 66 is qualifying within the range set forth under

listing 12.05(C).

           The question is whether plaintiff meets the second

part of listing 12.05(C), i.e. whether plaintiff’s physical or

other mental impairments impose “an additional and significant

work-related limitation of function.”         Because there is ample

evidence in the administrative record that plaintiff suffers

from other physical and mental impairments, which significantly

hinder her work-related functioning, the court cannot find that

the ALJ’s decision was supported by substantial evidence.

           In finding that plaintiff suffers from moderate

limitations in understanding, remembering, or applying

information; interacting with others; and in concentrating,

persisting, or maintaining pace, the ALJ noted that plaintiff is

a high school graduate, completed a two-year business program,

takes care of her daughter, has had a romantic relationship,

used public transportation, and is able to shop independently.

(Tr. 15-16.)    The ALJ failed to note, however, that plaintiff

did not graduate from high school until the age of 20, currently

lives with her aunt, receives daily help from her father in


                                     24
Case 1:18-cv-05973-KAM Document 21 Filed 06/01/20 Page 25 of 35 PageID #: 593



caring for her daughter, her social interactions with those

outside of her family are only occasional, and she rarely shops

alone.   (Tr. 35-37, 43-44.)      Furthermore, the ALJ found that

plaintiff was only moderately limited in adapting or managing

herself, though the ALJ acknowledged that plaintiff

“experienc[es] significant social stressors,” and the record

reflects that plaintiff was previously hospitalized for a

suicide attempt, and has reported difficulty in managing her

depression.    (Tr. 16, 438-39.)

           Based on these factual circumstances, the court cannot

conclude that the substantial evidence supported the ALJ’s

determination.     The court declines to cherry-pick certain

factual evidence while ignoring contrary evidence.           Genier v.

Astrue, 606 F.3d 46, 50 (2d Cir. 2010).         Moreover, because the

court is “unable to fathom the ALJ’s rationale in relation to

the evidence in the record,” the court remands for further

findings and a clearer explanation for the ALJ’s decision.

Berry v. Schweiker, 675 F.2d 464, 469 (2d Cir. 1982); Baneky,

997 F. Supp. at 547 (finding it “necessary” to remand for

specific findings where the court cannot determine from the

record whether any of the “limitations identified by plaintiff,

beyond his low IQ, satisfies the second prong of Section

12.05(C)).




                                     25
Case 1:18-cv-05973-KAM Document 21 Filed 06/01/20 Page 26 of 35 PageID #: 594



            For the foregoing reasons, the court must remand.            On

remand, the ALJ should consider whether any of plaintiff’s

severe mental and physical impairments impose a significant

work-related limitation.       Further, the ALJ should consider if

the combination of severe impairments is of equal medical

significance to the criteria set forth in listing 12.05(C).

ii. The ALJ erred in weighing the medical evidence in the
record.

            Further, plaintiff contends that the ALJ failed to

properly weigh the medical evidence of record as required under

20 C.F.R. § 404.1527(d).       (Pl. Br. 18.)     Defendant contends that

the ALJ reasonably accorded little weight to Dr. Sherman’s

opinion that plaintiff was seriously limited, unable to meet

competitive standards, or had no useful ability to function,

because Dr. Sherman’s opinion was predominantly based on

plaintiff’s subjective statements.         (Def. Br. 8.)     Defendant

further asserts that Dr. Sherman’s opinion was internally

inconsistent.     The court agrees with plaintiff that the medical

evidence was not properly weighed by the ALJ, and for this

reason, the court also remands.

            When controlling weight is not given to a treating

physician's medical opinion, 4 the ALJ must consider various



4
 Because plaintiff’s application for disability and disability insurance
benefits was filed before March 27, 2017, the recent changes reflected in
C.F.R. § 404.1520c do not apply, and under C.F.R. § 404.1527(a)(2)(c), the


                                     26
Case 1:18-cv-05973-KAM Document 21 Filed 06/01/20 Page 27 of 35 PageID #: 595



“factors” to determine how much weight to give the opinion

including: (i) the length of the treatment relationship and

frequency of the examination; (ii) the nature and extent of the

treatment relationship; (iii) the extent to which the opinion is

supported by medical and laboratory findings; (iv) the

physician's consistency with the record as a whole; and (v)

whether the physician is a specialist.          See Halloran v.

Barnhart, 362 F.3d 28, 32 (2d Cir. 2004); see also 20 C.F.R. §§

404.1527(d)(2); 416.927(d)(2).        The regulations also require

that the ALJ “always give good reasons” in determining the

weight assigned to the claimant’s treating source’s opinion.

See 20 C.F.R. § 416.927(c)(2); see also Schaal v. Apfel, 134 F.3d

496, 503 (2d Cir. 1998).       The ALJ is not required to cite each

factor explicitly in his decision, but must ensure he applies

the substance of the rule.       Halloran v. Barnhart, 362 F.3d 28,

32 (2d Cir. 2004).      This requirement greatly assists the court’s

review of the Commissioner's decision and “let[s] claimants

understand the disposition of their cases.”           Snell v. Apfel, 177

F.3d 128, 134 (2d Cir. 1999).

            The court finds that the ALJ did not provide good

reasons for assigning “little weight” to Dr. Sherman’s opinion.

As the treating source, Dr. Sherman’s opinion is “(1) binding on



treating source’s opinion is generally assigned added or possibly controlling
weight.


                                     27
Case 1:18-cv-05973-KAM Document 21 Filed 06/01/20 Page 28 of 35 PageID #: 596



the fact-finder unless contradicted by substantial evidence and

(2) entitled to some extra weight, even if contradicted by

substantial evidence, because the treating source is inherently

more familiar with a claimant's medical condition than are other

sources.”    Schisler v. Sullivan, 3 F.3d 563, 570 (2d Cir. 1993).

            First, the ALJ concluded that Dr. Sherman “failed to

provide a narrative explanation or objective support for her

conclusions.”     (Tr. 20.)    However, as a general matter,

“objective” findings are not required in order to find that an

applicant is disabled.      See Donato v. Sec. of Dep't of Health

and Human Servs., 721 F.2d 414, 418–19 (2d Cir. 1983).

Moreover, it is not clear from the ALJ’s decision that the ALJ

reviewed all of Dr. Sherman’s treatment records.            (Tr. 405-12.)

Dr. Sherman’s psychological evaluation dated November 19, 2014,

co-signed with Dr. Spektor, provides a detailed explanation of

plaintiff’s psychological assessment and evaluation of her PTSD

diagnosis, which resulted in a GAF score of 50.           (Tr. 269-72.)

It is also troublesome that the ALJ discounted Dr. Sherman’s

initial April 2014 co-signed opinion, due in part to reduced

reliability from a longitudinal perspective, but does not refer

to the re-evaluation on November 19, 2014 that was conducted

more than ten months after the January 2014 incident. 5           (Tr. 20.)


5 It should also be noted that the ALJ appears to have referenced the record
incorrectly as the April 2014 opinion was co-signed with Dr. Rombom, not Dr.
Spektor. (Tr. 390-91.)


                                     28
Case 1:18-cv-05973-KAM Document 21 Filed 06/01/20 Page 29 of 35 PageID #: 597



             Defendant states that “Dr. Sherman’s GAF score is of

no moment because it overstates the clinical significance of GAF

scores.” 6   (Def. Br. 9.)     However, the Social Security

Administration (“SSA”) issued guidance “instruct[ing] ALJs to

treat GAF scores as opinion evidence; the details of the

clinician’s description, rather than a numerical range, should

be used.”     Mainella v. Colvin, No. 13–CV–2453–JG, 2014 WL

183957, at *5 (E.D.N.Y. Jan. 14, 2014).          Therefore, the ALJ

should have considered the treatment notes in Dr. Sherman’s

medical source statement to support the GAF assessment of 35 and

it is not clear from the record that the ALJ has done so. (Tr.

376-81.)

             Second, the ALJ stated that “other evidence . . .

indicates that the claimant is less impaired” than Dr. Sherman’s

opinion would indicate.       (Tr. 20.)    Dr. Sherman’s opinion

indicated, inter alia, that plaintiff had no useful function in

carrying out simple instructions, maintaining regular

attendance, responding appropriately to changes.            (Tr. 378-81.)

The Second Circuit has held that the crucial factors in any



6 Defendant points to the DSM-5 eliminating the use of GAF scores in favor of
the World Health Organization Disability Assessment Schedule (WHODAS) as
further evidence that Dr. Sherman’s opinion does not provide objective
evidence. (Def. Br. 9.) However, the GAF can be reliable, valid, and
sensitive to change over time and the American Psychiatric Association (APA)
stated that its limitations are dependent on the rater’s training. Liza H.
Gold, DSM-5 and the Assessment of Functioning: The World Health Organization
Disability Assessment Schedule 2.0 (WHODAS 2.0), Journal of the American
Academy of Psychiatry and the Law Online, 42 (2) 173-181 (June 2014).


                                     29
Case 1:18-cv-05973-KAM Document 21 Filed 06/01/20 Page 30 of 35 PageID #: 598



determination must be set forth with sufficient specificity to

enable the court to determine if it is supported by substantial

evidence.    Ferraris v. Heckler, 728 F.2d 592, 587 (2d Cir.

1984); see also Williams v. Astrue, No. 09–CV–3997, 2010 WL

5126208, at *17–19 (E.D.N.Y. December 9, 2010) (finding the

ALJ's failure to reconcile materially divergent RFC opinions of

plaintiff's treating physician and non-examining medical expert

to be a ground for remand); see also Pratts v. Charter, 94 F.3d

34, 39 (2d Cir.1996) (noting that remand is appropriate where

the reviewing court is “unable to fathom the ALJ's rationale in

relation to the evidence in the record without further findings

or clearer explanation for the decision”).

            The ALJ has not set forth, with sufficient

specificity, its consideration of Dr. Sherman’s opinion in the

record.   The ALJ’s statement that “[a]dditionally, other

evidence as described above indicates that claimant is less

impaired,” does not properly reconcile the opinion of Dr.

Sherman with the record as a whole.        (Tr. 20.)    Though Dr.

Sherman’s opinion as to the severity of plaintiff’s limitations

appear to be inconsistent with certain other portions of the

record, this apparent conflict necessitates further explanation.

(Def. Br. 8; Tr. 390; see Duncan v. Astrue, No. 09-CV-4462

(KAM), 2011 WL 1748549, at *17 (E.D.N.Y. May 6, 2011) (remand

necessary to further clarify good reasons that treating


                                     30
Case 1:18-cv-05973-KAM Document 21 Filed 06/01/20 Page 31 of 35 PageID #: 599



physician was not given controlling weight when medical evidence

opinion is both in conflict and in line with substantial

evidence).)    This reconciliation is especially important as Dr.

Sherman estimated that plaintiff would be absent from work more

than four days per month, and the vocational expert specifically

stated that a hypothetical employer would not tolerate an

employee missing even two days of work per month.           (Tr. 49,

380.)

            Additionally, plaintiff asserts that the ALJ’s

judgment in only affording “great weight” to Dr. Anderson, the

non-examining state agency psychological consultant, was

improper.    (Pl. Br. 14-15; Tr. 16, 18.)       The court agrees.      The

opinions of non-examining medical personnel “cannot, in

themselves and in most situations, constitute substantial

evidence to override the opinion of a treating source.”

Schisler, 3 F.3d at 570.      The ALJ concluded that only the

opinion of the non-examining State agency psychologist, Dr.

Anderson, should be afforded “great weight” as she had an

“intimate familiarity with the disability program”, was a

specialist opining within her field of expertise, and her

opinions were internally consistent and generally consistent

with the medical evidence of record.        (Tr. 19.)

            Though it is not legal error, per se, for an ALJ to

give greater weight to a consulting opinion than a treating


                                     31
Case 1:18-cv-05973-KAM Document 21 Filed 06/01/20 Page 32 of 35 PageID #: 600



opinion, the ALJ has not provided adequate explanation why the

non-examining State agency psychologist was afforded great

weight.   See Rivera v. Colvin, No. 13 Civ. 7150 (PGG) (HBP),

2015 WL 1027163 at *16-17 (S.D.N.Y. Mar. 9, 2015) (ALJ’s

reasoning in not giving controlling weight to treating source

and affording “great weight” to consultative examiner without

considering the several specific factors in deciding the weight

was “patently deficient”).

            The ALJ’s reasoning that Dr. Anderson’s opinion

deserved greater weight than treating source due to her

“intimate familiarity with the disability program” does not

address any of the six factors as outlined under the Act.            See

416.927(d)(2).     The ALJ’s reasoning also does not appear sound

when considering that he only afforded “significant weight” to

the opinions of Dr. Porter, Dr. Thomas, and Dr. Theobald due to

their one-time examination of the plaintiff, even though they

are also specialists in their field of expertise and are

internally consistent and generally consistent with the record.

(Tr. 19.)

            Plaintiff also argues, and the court agrees, that the

ALJ erred in affording “great weight” to Dr. Anderson’s opinion

because she did not have the results of Dr. Theobald’s post-

hearing Full-Scale IQ test.       (Pl. Br. 15.)     A State Agency

Official’s report that is conclusory, stale, and based on


                                     32
Case 1:18-cv-05973-KAM Document 21 Filed 06/01/20 Page 33 of 35 PageID #: 601



incomplete medical record is not substantial evidence.            See

Griffith v. Astrue, No. 08–CV–6004, 2009 WL 909630, at *9 n. 9

(W.D.N.Y. July 27, 2009) (finding conclusory, outdated State

Agency Official’s report, which was based on an incomplete

medical record, was not substantial evidence).          Dr. Theobald had

assessed plaintiff’s WAIS-IV Full-Scale IQ score of 66 more than

two years after Dr. Anderson reviewed the evidence of record on

May 27, 2015.    (Tr. 61, 427-34.)        It would defy logic to

conclude that Dr. Anderson’s opinion was not stale simply

because her opinion was consistent with the evidence that was

available at the time she reviewed the treatment records.            (Def.

Br. 12.)    Further, the case law cited by the government is

inapplicable, because the court finds that plaintiff’s

subsequent treatment notes, including Dr. Theobald’s report,

were a material development in the evidence reviewed by Dr.

Anderson.    (Id.)   Plaintiff’s WAIS-IV IQ score is new and

significant medical evidence not previously available to the

state agency psychologist, and the court finds it is reasonable

to believe that it may have affected Dr. Anderson’s opinion.

See Camille v. Clovin, 104 F. Supp.3d 329, 344 (2d Cir. 2015).

            Further, the ALJ makes no mention of the weight given

to the medical opinion of psychiatrist Dr. Shpitalnik, who saw

plaintiff on four occasions between September 2014 and March

2015.   (Tr. 345-51.)     The ALJ only discusses Dr. Shpitalnik’s


                                     33
Case 1:18-cv-05973-KAM Document 21 Filed 06/01/20 Page 34 of 35 PageID #: 602



exam findings as evidence that supports the overall stability in

mental status (Tr. 19-20), despite the fact that Dr. Shpitalnik

diagnosed plaintiff with PTSD and prescribed Lexapro and

Seroquel. 7    (Tr. 346-47.)

              Accordingly, the court remands for the ALJ to provide

good reasons Dr. Sherman’s opinion was not given controlling

weight and weigh Dr. Anderson’s opinion in light of the

substantial new evidence and consideration of the full record.

Further, the court also remands with the direction that the ALJ

consider the opinion of Dr. Shpitalnik, and adequately explain

any weight given to that opinion.

                                 CONCLUSION

              Federal regulations explicitly authorize a court, when

reviewing decisions of the SSA, to order further proceedings

when appropriate.     “The court shall have power to enter, upon

the pleadings and transcript of the record, a judgment

affirming, modifying, or reversing the decision of the

Commissioner of Social Security, with or without remanding the

cause for a rehearing.”        42 U.S.C. § 405(g).     Remand is

warranted where “there are gaps in the administrative record or

the ALJ has applied an improper legal standard.”            Rosa v.

Callahan, 168 F.3d 72, 82–83 (quoting Pratts v. Charter, 94 F.3d


7
 Lexapro is a selective serotonin reuptake inhibitor (SSRI) used to treat
depression and anxiety; Seroquel is an antipsychotic used to treat major
depression and bipolar disorder.


                                     34
Case 1:18-cv-05973-KAM Document 21 Filed 06/01/20 Page 35 of 35 PageID #: 603



34, 39) (internal quotation marks omitted).          Remand is

particularly appropriate where further findings or explanation

will clarify the rationale for the ALJ’s decision.           Pratts, 94

F.3d at 39.    However, if the record before the court provides

“persuasive proof of disability and a remand for further

evidentiary proceedings would serve no purpose,” the court may

reverse and remand solely for the calculation and payment of

benefits.    See, e.g., Parker v. Harris, 626 F.2d 225, 235 (2d

Cir. 1980); Kane v. Astrue, 942 F. Supp. 2d 301, 314 (E.D.N.Y.

2013).

            For the reasons previously set forth, the court grants

plaintiff’s motion for judgment on the pleadings; denies

defendant’s cross-motion for judgment on the pleadings; and

remands this case for further proceedings consistent with this

Memorandum and Order.      The Clerk of Court is respectfully

directed to close this case and enter judgment in favor of

plaintiff.

SO ORDERED.

                                                /s/
                                          Hon. Kiyo A. Matsumoto
                                          United States District Judge


Dated:      June 1, 2020
            Brooklyn, New York




                                     35
